Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Gayathri Tadepalli, M.D.,

(PTAN: 0892387),

Petitioner,

Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-512
Decision No. CR2211

Date: August 12, 2010

DECISION

I deny the motion of the Centers for Medicare & Medicaid Services (CMS) to dismiss the
hearing request of Petitioner, Gayathri Tadepalli, M.D. I grant CMS’s motion for
summary disposition and sustain its determination setting the effective date of
Petitioner’s enrollment in Medicare as September 17, 2009, with billing privileges
retroactive for 30 days to August 17, 2009.

I. Background

Petitioner, a psychiatrist, joined the physician practice group, Butler Behavioral Health
Services, Inc., and began treating Medicare patients on February 2, 2009. Hearing
Request (HR). Petitioner completed applications (CMS Form 855] and CMS Form
855R) seeking to establish Petitioner’s enrollment in the program and reassign benefits to
the group practice at four locations. CMS Ex. 2. Palmetto, the Medicare contractor,
received her applications on September 17, 2009. CMS Ex. 2. On September 24, 2009,
the contractor notified Petitioner that it approved her enrollment and provided a 30-day
period of retroactive billing, authorizing her to bill for services beginning August 17,
2009.'? CMS Ex. 3.

By letter dated December 10, 2009, Petitioner submitted a “Corrective Action
Plan/Redetermination Request” form which the contractor interpreted as a
reconsideration request. CMS Ex. 6. Palmetto then issued a reconsideration decision on
January 11, 2010, upholding its initial determination. CMS Ex. 7. Palmetto’s
reconsideration stated that Petitioner’s effective date was determined in accordance with
42 C.F.R. § 424.520(d), “the later of the date of filing or the date they first began
furnishing services at a new practice location.” CMS Ex. 7, citing 42 C.F.R.

§ 424.520(d).

Petitioner filed a timely request for a hearing and included copies of her November 13,
2009 initial determination and December 10, 2009 request for contractor review. HR.
Petitioner also submitted a copy of her reconsideration decision by facsimile on March
12, 2010. All of these documents were also submitted by CMS as exhibits. This case
was originally assigned to Administrative Law Judge (ALJ) Carolyn Cozad Hughes. On
March 10, 2010, ALJ Hughes issued an Acknowledgment and Initial Pre-Hearing Order
setting a briefing schedule. The case was subsequently transferred to me pursuant to 42
C.F.R. § 498.44, which permits a Member of the Departmental Appeals Board (Board) to
hear appeals taken under Part 498. In a submission dated April 12, 2010, CMS filed a
brief containing its Motion to Dismiss or, in the alternative, Motion for Summary
Disposition and submitted its exhibits 1 through 7. CMS argues that the effective date of
a physician’s Medicare enrollment is not an initial determination subject to an appeal and,
alternatively, that it properly determined Petitioner’s effective date. On June 3, 2010,

' The “effective date” listed in the approval letter is August 17, 2009, which the
contractor describes as “30 days [prior to] the Receipt Date of the application” citing 42
C.F.R. § 424.521(a)(1). CMS Exs. 3, 5. In other words, that “effective date” is the date
to which Petitioner may retroactively bill for services. It follows that the “effective date”
of Petitioner’s enrollment in the Medicare program, pursuant to 42 C.F.R. § 424.520(d),
was determined to be September 17, 2009, the receipt date of Petitioner’s enrollment
application. CMS Ex. 2. I note, however, that 30 days prior to September 17, 2009, is
August 18, 2009, rather than August 17, 2009 as set by the contractor and CMS. CMS
has not sought review of this issue and, therefore, I will not address it further.

> Petitioner’s enrollment and reassignment of benefits applications requested enrollment
at four locations. The September 24, 2009 contractor letter approved only one of the
locations. CMS Exs. 1, 3. Petitioner submitted a second application received by the
contractor on October 29, 2009, for the approval of the remaining three group practice
locations. CMS Ex. 4. On November 13, 2009, the contractor approved Petitioner’s
application authorizing the additional three practice locations, also with the “effective
date” listed as August 17, 2009. CMS Ex. 5n.1.
Petitioner’s representative indicated that she would not submit a reply to CMS’s Motion
to Dismiss and/or for Summary Disposition. Accordingly, I ordered the record closed on
June 7, 2010, and notified the parties that I would proceed to rule on CMS’s motions
based on the record. In the absence of any objection, I admit the CMS exhibits to the
record.

I. Issues, Findings of Fact, Conclusions of Law
A. Issues
The issues in this case are whether:

1. [have authority to hear Petitioner’s challenge to the effective date of her
enrollment; and

2. CMS is entitled to summary disposition on the ground that undisputed facts
demonstrate that CMS properly determined the effective date of Petitioner’s
enrollment in Medicare.

B. Findings of Fact and Conclusions of Law

My findings and conclusions are in the italicized headings supported by the subsequent
discussions below.

I. Ihave authority to hear Petitioner’s challenge to the determination of
the effective date of her approved Medicare enrollment.

a. Applicable standard

Pursuant to 42 C.F.R. § 498.70(b), I may dismiss a hearing request when a party
requesting a hearing “does not otherwise have a right to a hearing.”

b. Analysis

CMS argues that the Medicare regulations do not allow a physician supplier whose
Medicare enrollment has been approved to appeal the effective date of billing privileges
and that I must therefore dismiss the appeal. CMS Br. at 7. CMS acknowledges that
other ALJs in a number of recent cases have concluded that the plain language of section
498.3(b)(15) creates a right for any provider or supplier to challenge the effective date of
enrollment. CMS Br. at 7-8 (citing cf., Jorge M. Ballesteros, CVRA, DAB CR2067
(2010) and Jason Wardell, P.A., DAB CR2095 (2010)). CMS, however, requests that I
concur with the ALJ decisions adopting CMS’s position, including Mikhail Paikin, D.O.,
DAB CR2064 (2010), Peter Manis, M.D., DAB CR2036 (2009), and Rachel Ruotolo,
M.D., DAB CR2029 (2009). CMS Br. at 8.

The Board recently addressed this specific issue in Victor Alvarez, M.D., DAB No. 2325
(2010). In Alvarez, the Board concluded that “a determination of a supplier’s effective
date of enrollment in Medicare is an initial determination subject to appeal rights under
42 C.F.R. Part 498.” Alvarez, DAB No. 2325, at 1. The Board explained that this
determination is consistent with the historical interpretation of hearing rights under
section 1866(h)(1)(A) and as discussed in the rulemaking process. Further, “while
section 498.3(b)(15) originally applied primarily to suppliers subject to survey and
certification, the term ‘supplier’ as used in 42 C.F.R. Part 498 was amended to cover all
Medicare suppliers, including physicians.” Jd. at 3.

In several prior decisions, I also came to the same conclusion. See, e.g., Michael Majette,
D.C., DAB CR2142 (2010); Eugene Rubach, M.D., DAB CR2125 (2010); Mobile Vision,
Inc., DAB CR2124 (2010). I likewise concluded that the wording of section 498.3(b)(15)
appears straightforward in providing that the “effective date of a Medicare provider
agreement or supplier approval” is an appealable initial determination and includes no
qualifying or limiting language. A legislative rule generally binds the agency that issues
it, and the agency is legally bound to follow its own regulations as long as they are in
force. Cal. Dep't of Soc. Servs., DAB No. 1959 (2005); Hermina Traeye Mem’l Nursing
Home, DAB No. 1810 (2002), citing Kenneth Culp Davis and Richard J. Pierce, Jr.,
Administrative Law Treatise § 6.5 (3rd ed. 1994), aff’d Sea Island Comprehensive
Healthcare Corp. v. U.S. Dep’t of Health & Human Servs., 79 F. App’x 563 (4th Cir.
2003); 2 AM. JUR. 2d Administrative Law § 236 (2010), available at WL AM. JUR.
ADMINLAW § 236. Absent further rulemaking, I am bound to follow the plain meaning of
the regulation and, as the Board mandated, permit an appeal by any provider or supplier
dissatisfied with a determination as to the effective date of its provider agreement or
supplier approval.

I therefore reject CMS’s contention that Petitioner’s challenge to the assigned effective
date is not properly before me.

I turn next, therefore, to what the applicable law provides as to the proper effective date
in Petitioner’s circumstances.

2. I grant CMS summary disposition on the ground that it properly determined
the effective date of Petitioner’s participation in Medicare.

a. Applicable standard

CMS seeks summary disposition in the nature of summary judgment. The Board stated
the standard for summary judgment as follows.
Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. ... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law. . .
. To defeat an adequately supported summary judgment motion, the non-
moving party may not rely on the denials in its pleadings or briefs, but must
furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. ... In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, DAB No. 2291, at 4-5
(2009).

b. Applicable regulations

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. §§ 424.520 and 424.521. Section 424.520(d) provides that the effective date for
billing privileges for physicians is “the later of the date of filing of a Medicare enrollment
application that was subsequently approved by a Medicare contractor or the date an
enrolled physician . . . first began furnishing services at a new practice location.”
(Emphasis added). The “date of filing” is the date that the Medicare contractor receives a
signed provider enrollment application that the Medicare contractor is able to process to
approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).

Certain suppliers, including physicians, may be permitted to bill retrospectively for
certain services provided before approval, if they have met all program requirements.
Current regulations limit retrospective billing to 30 days prior to the effective date, “if
circumstances precluded enrollment in advance of providing services to Medicare
beneficiaries,” or 90 days in certain disaster situations. 42 C.F.R. § 424.521 (a).

c. Analysis

These regulations establish the effective date of Petitioner’s enrollment as a Medicare
supplier as the date Palmetto received the application it subsequently approved (or, the
date Petitioner began providing those services, had it been later, which was not the case).
42 C.F.R. §§ 424.520(d), 424.521(a). The undisputed evidence shows that Petitioner
signed the enrollment and reassignment of benefits applications (CMS-855I and CMS
855R) and dated them September 8, 2009. CMS Ex. 2, at 22, 25. The applications were

postmarked September 16, 2009, an
17, 2009. Id. at 27.

Petitioner acknowledges all of these

stamped as received by the contractor on September

acts in her own submissions. In fact, Petitioner

declined the opportunity to respond to CMS’s brief and motion and did not dispute
CMS’s description of the evidence. Order Closing Record. Petitioner does not argue that
she submitted a prior enrollment application that was approved or approvable or contend

that the date of receipt of her reenrol

ment application was in error. Petitioner in effect

expresses frustration with the enrollment process and difficulty in obtaining the

information she needed to complete
important due to recent regulatory ch
Petitioner’s only argument is that she
was needed to complete her enrollme:
obtained the number for her. HR. It

er application whose timeliness became very

anges affecting retrospective billing. HR.

had difficulty obtaining her supplier number which
nt applications because her former employer

is, however, Petitioner’s responsibility to obtain the

proper information required to comp
Petitioner failed to maintain a record

ete her enrollment applications. Whether or why
of her assigned number or other identifying

information is not relevant to these proceedings.

Petitioner further contends that the requested enro
“prior to the allowable date for billing for services
provided to Medicare patients by this physician.”

clear; however, to the extent that Petitioner is argu:
in the Medicare program from February 2, 2009, s:

the extent that Petitioner is arguing that she shoul

Iment date of February 2, 2009, is not
(365 days) which have already been
HR. This contention is not entirely
ing that, if she were properly enrolled
he would be allowed to bill for such

services, it must fail. Petitioner was not enrolled in the program during that period. To

be permitted retrospective billing

privileges of up to 365 days, such flexibility is no longer permissible under the governing
regulations.

The regulations set the effective date as the date of receipt of Petitioner’s approved
application and limit retrospective billing privileges to the 30-day period that was granted
ere. (No indication exists that the provision authorizing a 90-day period in the case of
certain disasters applies here). No regulations currently authorize me to consider
challenges to the period for retroactive billing beyond hearing an appeal that the effective
date of approval itself was wrongly determined. Furthermore, the regulation at section
424.521(a) binds me. I can neither alter nor deviate from its explicit limitation on
retroactive billing to the 30 days already granted to Petitioner. Thus, I have no authority
to extend the retroactive billing period for Petitioner.

I note that previous regulations did authorize CMS to grant physician suppliers up to 27
months of retroactive billing privileges; however, that provision and the authority it
provided were eliminated when the current regulations became effective on January 1,
2009. 73 Fed. Reg. at 69,940. As physicians previously could be permitted to bill

Medicare up to 27 months prior to the effective date of Medicare enrollment, issues
relating to the effective dates of their enrollments were unlikely to arise. With the shorter
time frame for retrospective billing, the applicable effective date has obviously become
more important. The law as to when approval is effective, however, now links the
commencement of that shortened period of retrospective billing to the receipt of the
approved application.

Given this record, I conclude that no dispute of any material fact exists and that CMS is
entitled to summary judgment on the ground that the effective date of Medicare
enrollment is September 17, 2009 as a matter of law. CMS also properly granted a 30-
day period of retrospective billing as the regulations authorized.

Petitioner contends that the physician group is a “non-profit organization, and
[Petitioner’s] services have legitimately been provided to [the group’s] patients, going
back to 02/02/09.” HR. Petitioner’s arguments, including those regarding difficulty in
completing the application, however, are essentially those of equity. Petitioner asks me,
in effect, to estop the government from applying federal law and regulations based on
Petitioner’s good intentions or on the financial effect on her. Estoppel against the federal
government, if available at all, is presumably unavailable absent “affirmative
misconduct,” such as fraud. See, e.g., Pacific Islander Council of Leaders, DAB No.
2091, at 12 (2007); Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 421 (1990). None
of the circumstances described fit that standard or permit me to ignore the unmistakable
requirements of the regulations governing Petitioner’s enrollment in Medicare, by which
I am bound.

IT, Conclusion

Because no genuine issue to any material fact exists, and for the foregoing reasons, I
grant CMS’s motion for summary disposition and sustain its determination setting the
effective date of Petitioner’s Medicare enrollment as September 17, 2009, with a
retrospective billing period beginning August 17, 2009.

/s/
Leslie A. Sussan
Board Member

